Citation Nr: 0639770	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-39 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Propriety of the reduction in rating, from 100 percent to 10 
percent, for the residuals of prostate cancer.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1958 to October 1978, with additional prior active 
service; his total active service was 24 years, 7 months, and 
23 days.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In December 2005, the veteran appeared at a hearing before 
the undersigned then Acting Veterans Law Judge.  A transcript 
of that hearing is associated with the claims file.   

In a statement, dated in November 2005, the veteran raised 
the issues of secondary service connection for hypertension 
and a kidney disorder. These issues are referred to the RO 
for further appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The rating decision in March 2004 effectuated the reduction 
from 100 percent to 10 percent for the residuals of prostate 
cancer.  The issue on appeal is whether the reduction was 
proper and, if so, whether the residuals of prostate cancer 
are properly rated at 10 percent.  

The residuals of prostate cancer are rated under Diagnostic 
Code 7528, which provides that if there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

On VA examination in December 2003, which was the basis for 
the rating reduction, the veteran described symptoms of 
urinary dysfunction, mainly, urinary frequency, occurring two 
times a night.  In his substantive appeal, the veteran stated 
that his condition had worsened.  And in December 2005, the 
testified that he had nocturia five times a night.  

As the Board determines the need to verify the current 
severity of the disability, 38 C.F.R. § 3.327, the case is 
REMANDED for the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet.  App. 473 (2006).  

2. Schedule the veteran for a VA 
genitourinary examination in order to 
determine the current severity of the 
residuals of prostate cancer.  The claims 
folder should be provided to the examiner 
for review.  The examiner should identify 
any renal dysfunction or voiding 
dysfunction to include urine leakage, 
frequency, or obstructed voiding.  The 
examiner is asked to describe the 
frequency, if any, during the daytime and 
nighttime. 

3. Upon completion of the above, 
adjudicate the rating for the residuals of 
prostate cancer.  If the decision remains 
adverse to the veteran, furnish him with a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).


